   Case: 2:14-cr-00043-ALM Doc #: 55 Filed: 07/26/21 Page: 1 of 9 PAGEID #: 378




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                       :
                                                : Case No. 2:14-cr-43
               Plaintiff,                       :
                                                : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                :
RICHARD ROMAN,                                  :
                                                :
               Defendant.                       :

                                        OPINION & ORDER

                                   I.      INTRODUCTION

       This matter comes before the Court on Defendant Richard Roman’s Motion for

Compassionate Release. (ECF No. 50). For the following reasons, Mr. Roman’s Motion is

DENIED. (Id.). This Court further ORDERS the parties to submit a joint or separate status report

within thirty days of the date of this order updating the Court on efforts to provide Mr. Roman

with adequate protections for his legal blindness. (See ECF No. 53).

                                    II.     BACKGROUND

       On February 27, 2014, Mr. Roman was indicted with attempting knowingly to persuade,

induce, or entice an individual whom he believed to be an 11-year-old female to engage in sexual

activity, in violation of 18 U.S.C. § 2422(b). (ECF Nos. 9, 22). On May 9, 2014, Mr. Roman pled

guilty to one count of coercion and enticement, in violation of 18 U.S.C. §§ 2422(b). On November

7, 2014, the Court sentenced Mr. Roman to 144 months’ incarceration with credit for time served.

(ECF 40). Mr. Roman is currently serving his sentence at Federal Correctional Institution (“FCI”)

Fort Dix in Fort Dix, New Jersey. Mr. Roman’s release date is scheduled for April 8, 2024. On

October 31, 2020, Mr. Roman requested compassionate release from the warden based on his




                                                1
    Case: 2:14-cr-00043-ALM Doc #: 55 Filed: 07/26/21 Page: 2 of 9 PAGEID #: 379




medical conditions. The warden did not respond to Mr. Roman’s request, and 30 days have expired

since said request.

        Mr. Roman argues that his medical conditions establish “extraordinary and compelling”

reasons justifying compassionate release. Specifically, Mr. Roman is obese, with a BMI of 30.6.

Moreover, when he was convicted, Mr. Roman was suffering from glaucoma. Delays in treatment

while imprisoned, however, meant that this otherwise treatable illness rendered Mr. Roman legally

blind. (Id. at 2). Mr. Roman also contracted COVID-19 previously and now suffers from long-

hauler symptoms. (Id. at 3). Of these three medical conditions, Mr. Roman only argues that two—

obesity and long-hauler symptoms—are relevant to the COVID-19 pandemic. His legal blindness

is a separate basis for the desired relief, irrespective of the pandemic.

        On February 17, 2021, the Government filed a Response in Opposition to the Motion for

Compassionate Release. (ECF No. 52). The Government contends Mr. Roman’s Motion fails on

the merits because Mr. Roman has failed to establish “extraordinary and compelling reasons”

justifying his release and that the sentencing factors under 18 U.S.C. § 3553(a) weigh against his

release. (Id.).

                                III.    STANDARD OF REVIEW

        Pursuant to 18 U.S.C. § 3582(c)(1)(A), a sentencing court may “reduce the term of

imprisonment” of a defendant for “extraordinary and compelling reasons” once the exhaustion

requirement or 30-day waiting requirement has been satisfied. 18 U.S.C. § 3582(c)(1)(A); United

States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020). A district court’s decision

under § 3582(c)(1)(A) will be reviewed for abuse of discretion, and a district court “must supply

‘specific factual reasons’” in support of its compassionate release decision. United States v. Jones,

980 F.3d 1098, 1113 (6th Cir. Nov. 20, 2020).



                                                  2
   Case: 2:14-cr-00043-ALM Doc #: 55 Filed: 07/26/21 Page: 3 of 9 PAGEID #: 380




       In United States v. Jones, the Sixth Circuit clarified the mechanics of compassionate review

under 18 U.S.C. § 3582 where an incarcerated person has brought a motion on his own behalf.

In Jones, the Sixth Circuit announced that U.S.S.G. § 1B1.13 is no longer considered an

“applicable” policy statement “in cases where incarcerated persons file their own motions in

district court for compassionate release.” Id. at 1101.

       The Jones court set forth a three-step framework for district courts to follow when

considering motions for compassionate release. Id. at 1103. First, district courts must find whether

“extraordinary and compelling reasons warrant” a sentence reduction. Id. Second, a court must

determine whether the reduction is consistent with applicable policy statements issued by the

Sentencing Commission. Id. Given that the Jones court found that U.S.S.G. § 1B1.13 was no

longer applicable to motions brought by incarcerated persons on their own behalf, federal district

courts may now skip this step in those instances and “have full discretion to define ‘extraordinary

and compelling’ without consulting the policy statement.” Id. at 1109. Third, a court must consider

the factors set forth in 18 U.S.C. § 3553(a) and determine whether, in the court’s discretion, the

reduction authorized by the statute is “warranted in whole or in part under the particular

circumstances of the case.” Id. at *6 (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

                                   IV.     LAW & ANALYSIS

                        A.      Exhaustion of Administrative Remedies

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a sentencing court may reduce a term of

imprisonment, but only “after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C.

§ 3582(c)(1)(A); see also Alam, 960 F.3d at 832. The Sixth Circuit held that this requirement is



                                                  3
    Case: 2:14-cr-00043-ALM Doc #: 55 Filed: 07/26/21 Page: 4 of 9 PAGEID #: 381




not a jurisdictional rule, but a claim-processing rule that “binds the courts only when properly

asserted and not forfeited.” Alam, 960 F.3d at 833.

       On October 31, 2020, Mr. Roman submitted a request for compassionate release to the

warden at Fort Dix. Mr. Roman submits that his case is ripe for review by this Court because it

has been more than 30 days since he submitted his request to the warden. The Government appears

to concede that Mr. Roman has met the statutory exhaustion requirements, so this threshold

requirement is not in contention, and the Court assumes it is met. (ECF No. 51).

                        B.      Extraordinary and Compelling Reasons

       Under the analysis set forth in Jones, this Court must determine whether “extraordinary

and compelling reasons” warrant a reduction in sentence under 18 U.S.C. § 3852(c)(1)(A)(i). This

court has “full discretion to define ‘extraordinary and compelling’” without consulting the policy

statement § 1B1.13.” Jones, 980 F.3d at 1109.

       In Mr. Roman’s Motion, he seeks release for his obesity, long-hauler symptoms, and legal

blindness. In other words, Mr. Roman posits two separate bases for release: (1) obesity, which

poses a risk of a severe illness if he contracted COVID-19 again; and (2) his legal blindness since

he is unable to get proper treatment while incarcerated. The Government, in opposition, argues

that Mr. Roman failed to establish extraordinary and compelling reasons. (ECF No. 51). This Court

discusses whether each of these conditions amount to extraordinary and compelling reasons below.

       The Centers for Disease Control identifies obesity as an underlying condition that can make

an individual more likely to get severely ill from COVID-19.1 Given his previous COVID-19

diagnosis, coupled with his ongoing symptoms, Mr. Roman is concerned that if he were to fall ill

again, he might suffer even more severe symptoms in light of his obesity. As an initial matter, this


1
   CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html, last access 7/13/2021 (5:00 p.m.).

                                                 4
      Case: 2:14-cr-00043-ALM Doc #: 55 Filed: 07/26/21 Page: 5 of 9 PAGEID #: 382




Court recognizes the devastating impact of the COVID-19 pandemic and that prison populations

are subject to heightened vulnerabilities. The spread of COVID-19 in prisons has been well

documented, and Fort Dix FCI, where Mr. Roman is confined, is no exception. One-thousand

seven-hundred and twenty-nine incarcerated persons and ninety-five staff have contracted the virus

since the pandemic began.2 Tragically, two individuals have died from this virus while in the care

of Fort Dix. Vaccination distribution, however, is well underway: 254 staff and 1,689 incarcerated

individuals have received their COVID-19 vaccinations.3

           The Government argues that “general risks of COVID-19” do not warrant a reduction in

sentence. (ECF No. 51 at 6). But Mr. Roman’s fears about contracting COVID-19 once again are

not general. They are specific to his underlying medical condition—i.e., obesity and a weakened

immune system since his previous COVID-19 diagnosis. The Government eventually concedes

that the CDC has identified obesity as a factor that increases one’s COVID-19 risk, but

nevertheless concludes that the risk is trivial. The Government writes: “[O]besity differs from

many of the other chronic illnesses that the CDC listed as creating an increased risk, in that it is

not a static condition that once diagnosed cannot be changed.” (Id.).

           This argument is specious. Plenty of the illnesses that the CDC has identified as increasing

one’s COVID-19 risk are not necessarily chronic conditions. Among them: pregnancy, substance

abuse disorders, and, as is relevant here, obesity. Sometimes, these conditions are capable of being

changed. That possibility of change does not change the present, however.

           Even more unavailing is the Government’s argument that Mr. Roman’s commissary

purchases of sugary and low-nutritional foods indicate that he is not taking an active role in

maintaining his health, and that that somehow cuts against his request for relief. Prisons are not


2
    BOP, COVID-19 Cases, https://www.bop.gov/coronavirus/index.jsp, last access 7/13/2021 (5:00 p.m.).
3
    Id.

                                                         5
    Case: 2:14-cr-00043-ALM Doc #: 55 Filed: 07/26/21 Page: 6 of 9 PAGEID #: 383




famed for their lemon kale salads, and a look at the Fort Dix commissary list demonstrates a dearth

of healthy options.4 Scolding Mr. Roman for not making healthier food purchases while in prison

is like scolding him for not spending more time outdoors while in prison: his options are limited.5

Even if the commissary were a veritable garden of cucumbers and sprouts, this Court is reluctant

to assume a paternalistic role over adults capable of deciding what to eat. A person might eat chips

and cookies and still not want to die from a horrifying and deadly disease. Those two realities

coexist comfortably.

         On the other hand, it is unclear if Mr. Roman has received a COVID-19 vaccination yet,

but given that Fort Dix has been administering vaccinations with dispatch, it seems likely he would

be able to receive one if he so chose. The existence of the vaccinations and absent evidence that

Mr. Roman has been unable to receive a desired vaccination, Mr. Roman’s concerns about

contracting COVID-19 given his obesity are not as concerning as it might have been at the time

Mr. Roman sought relief.

         Thus, this Court finds that Mr. Roman’s obesity and long-hauler symptoms do not amount

to extraordinary and compelling reasons justifying release, absent evidence that Mr. Roman: (1)

has not been able to receive a COVID-19 vaccination despite wanting one; or (2) received a

vaccination but has other serious concerns relating to his obesity and long-hauler symptoms.




4
  Of the food and beverage items, there are the following categories: (1) Beverages (listing seven items, including five
carbonated beverages); (2) Soups & Rice (listing nine items, with one low-sodium option); (3) Chips (listing seven
types of chips); (4) Snacks & Condiments (with two types of squeeze cheese); (5) Meat & Fish; (6) Cookies & Crackers
(listing twelve items); (7) Pastries & Wraps (including cream cheese cake, honey buns, and cupcakes); (8) Meals &
Dry Foods (with only one non-cheese or non-meat option); (9) Health Foods & Nuts (listing ten items, including fruit
snacks and a dill pickle pouch); (10) Hot & Cold Cereals; (11) Candy (listing eight items); (12) Sugar-free Candy
(listing three items); (13) Drink Mix , Coffee, and Tea (including Hawaiian Punch); (14) Vitamins; and (15) Ice Cream.
FCI Fort Dix Commissary https://www.bop.gov/locations/institutions/ftd/FTD_CommList.pdf, last accessed
3/30/2021 at 5:00 p.m.
5
  The Court understands that prisons are under financial stress, and this should not be construed as a vilification of
prison staff or the BOP. Rather, it is an unfortunate reality of food deserts, of which a prison is certainly one.

                                                           6
    Case: 2:14-cr-00043-ALM Doc #: 55 Filed: 07/26/21 Page: 7 of 9 PAGEID #: 384




        This Court turns to the only remaining basis of relief: Mr. Roman’s legal blindness. The

Government argues that this is not a basis for compassionate release because blindness does not

make COVID-19 worse. That is not what Mr. Roman argues. Rather, Mr. Roman argues that his

blindness is a serious physical condition that substantially diminishes his ability to provide self-

care in a prison context.

        Glaucoma is a common and treatable condition.6 Without intervention, however, blindness

can follow.7 That is, according to Mr. Roman’s telling, exactly what happened here. The lack of

proper care Mr. Roman describes is nothing short of alarming. Mr. Roman is supposed to meet

with an eye doctor every three months, but he has not had one of these appointments since July

2019—evidently because contract physicians are not allowed in the prison due to COVID-19

restrictions. (ECF No. 50 at 12). What is more, Mr. Roman cannot socially distance because he is

forced to rely on others’ assistance to maneuver around the prison and complete basic tasks. His

primary mobility aid is worn-out cane. (ECF No. 50 at 12). The prison is supposed to assign Mr.

Roman an inmate to assist him with everyday tasks. But these inmates-turned-medical aids are

often not able or willing to meet the tasks of being a caretaker. Thus, Mr. Roman is sometimes

reduced to paying inmates directly for assistance. (Id.). As a result, Mr. Roman argues that his

blindness is a basis for compassionate release in and of itself—but also because it renders social

distancing nearly impossible.

        The Government argues that the BOP did not cause any further loss of vision because Mr.

Roman’s had poor eyesight prior to being incarcerated. (ECF No. 51 at 13). The Government notes

that Mr. Roman is given eyedrops and fails to use them as prescribed. Be that as it may, something



6
   CDC, Don’t Let Glaucoma Steal Your Sight!, https://www.cdc.gov/visionhealth/resources/features/glaucoma-
awareness.html last access 7/13/2021 (5:00 p.m.).
7
  Id.

                                                    7
    Case: 2:14-cr-00043-ALM Doc #: 55 Filed: 07/26/21 Page: 8 of 9 PAGEID #: 385




bad can get worse absent proper care—and that is what Mr. Roman alleges. He is not claiming that

BOP caused his glaucoma but merely has failed to provide adequate and ongoing care to address

a serious disease. Thus, this Court finds that Mr. Roman’s legal blindness given the absence of

sufficient medical care while incarcerated amounts to an “extraordinary and compelling” reason

justifying release.

                         C. Section 3553 Sentencing Factors Analysis

        When an incarcerated person demonstrates “extraordinary and compelling reasons” which

could justify a reduction in sentence, this Court must also consider “all relevant § 3553(a) factors

before rendering a compassionate release decision.” Jones, 2020 WL 6817488, at *11. A court

does not need “specifically [to] articulat[e]” every single § 3553(a) factor in its analysis; rather,

the record “as a whole” must indicate that the pertinent factors were taken into account by the

court. Id. For a reviewing court, the record as a whole will constitute both the original sentencing

proceeding and the compassionate release decision. Id. at *11–12.

        In support of his Motion for Compassionate Release, Mr. Roman argues that a reduction

in his sentence would not diminish the seriousness of the offense or present a risk to the public.

(ECF No. 50). The Government opposes this request on the grounds that the § 3553(a) factors

weigh against this request for premature release. (ECF No. 51). The Government draws this

Court’s attention to the seriousness of the underlying offense. (Id.).

        This Court must consider both the health risk to the individual and the interests served by

continued incarceration based on the nature and seriousness of the offense. Considerations of

public safety are at their zenith where the underlying offense indicates the defendant would pose

a continuing danger to the community if released.




                                                  8
    Case: 2:14-cr-00043-ALM Doc #: 55 Filed: 07/26/21 Page: 9 of 9 PAGEID #: 386




        In this case, the facts of Mr. Roman’s offense of conviction are heinous. He pled guilty to

coercion or enticement of a female. The charges against the defendant were premised on his

communications with an undercover officer who responded to an advertisement Mr. Roman placed

on Craigslist, in which he sought sexual interaction with “girls of any age.” (ECF No. 51 at 1). The

undercover officer was posing as the parent of an 11-year-old female, and during the subsequent

text message conversation between the officer and the defendant, they made arrangements to meet

for purposes of the defendant engaging in sexual activity with the officer’s fictitious daughter.

(Id.). Mr. Roman was arrested soon after he arrived and confirmed to the agent that he wanted to

engage in intercourse with the fictitious minor child.

        This Court finds that the seriousness of the offense counsels in favor of denying his motion

because Mr. Roman has not met his burden of proving that he would not pose a danger to others

if released. The Court, therefore, finds that the retribution, deterrence, incapacitation, and

rehabilitation interests served by the original sentence counsel against early release in this case.

For these reasons, the Motion for Compassionate Release (ECF No. 29, 31) is DENIED.

                                       V.      CONCLUSION

        For the reasons set forth above, Mr. Roman’s Motion for Compassionate Release is

DENIED. (ECF Nos. 50, 53). This Court, however, ORDERS that Government provide a separate

or joint status report within thirty days from the entry of this order on the status of care to treat Mr.

Roman’s glaucoma-caused legal blindness, given the alarming absence of medical attention he

alleges.

        IT IS SO ORDERED.


                                                ALGENON L. MARBLEY
                                                CHIEF UNITED STATES DISTRICT JUDGE
DATED: July 26, 2021

                                                   9
